Citation Nr: 0726297	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial rating for residuals, 
status post thyroidectomy from nodular goiter claimed as 
thyroid condition, currently evaluated as 10 percent 
disabling prior to December 1, 2005, and beginning February 
1, 2006.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law (on the issue of entitlement to 
service connection for PTSD)

	Veterans of Foreign Wars (on the issue of 
entitlement to a higher initial rating 
for a thyroid disability)




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to June 
1991, including service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2002 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In April 2005, a videoconference hearing was 
held before the undersigned Veterans Law Judge.  A transcript 
of that hearing is associated with the claims files.  

In an August 2005 decision, the Board denied the claim of 
entitlement to service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2007, the 
Court granted a joint motion of the parties, and remanded the 
matter to the Board for action consistent with the joint 
motion.  

In the joint motion, the parties agreed that the Board should 
have addressed whether any other psychiatric disabilities 
were on appeal or appropriate for referral.  In particular, 
the parties noted that while the March 2003 VA examiner 
determined that the veteran did not have PTSD, she was 
otherwise diagnosed with depression.  The Board observes that 
as of the August 2005 Board decision, there was no pending 
claim for service connection of a psychiatric disorder other 
than PTSD.  In an August 2007 letter, the veteran's 
representative asked that consideration of entitlement to 
service connection include an anxiety disorder and 
depression.  Accordingly, the Board refers these issues to 
the RO for appropriate action.  

In a notice of issuance of a rating decision dated in January 
2005, the RO advised the veteran that her claim of 
entitlement to service connection for a heart disorder was 
denied and that her claim of entitlement to service 
connection for fibrocystic breast disease remained denied 
because the evidence was not new and material.  The Board 
observes that the veteran was furnished a statement of the 
case on these issues in June 2006.  In the cover letter sent 
with the statement of the case, the veteran was advised that 
in order to perfect her appeal to the Board, she must timely 
file a substantive appeal.  As these issues were not 
thereafter addressed in any correspondence from the veteran 
or her representative, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to these issues.  


REMAND

In the August 2007 letter, the veteran's representative 
indicated that the veteran does not waive RO initial 
consideration of additional medical evidence submitted, a 
June 2007 letter from a licensed clinical social worker.  

In a June 2006 rating decision, the RO granted service 
connection for residuals, status post thyroidectomy from 
nodular goiter, and assigned a disability rating of 10 
percent prior to December 1, 2005, a temporary 100 percent 
rating effective December 1, 2005, based on surgical 
treatment necessitating convalescence, and a 10 percent 
rating effective February 1, 2006.  The veteran disagreed 
with the RO's decision in November 2006.  The record does not 
reflect that the RO has issued a statement of the case or has 
otherwise disposed of this matter.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to direct that a statement of 
the case be issued.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should issue a 
statement of the case pertaining to the 
issue of entitlement to an initial rating 
in excess of 10 percent for residuals, 
status post thyroidectomy from nodular 
goiter prior to December 1, 2005, and 
beginning February 1, 2006, and in 
connection therewith, provide the veteran 
with appropriate notice of her appellate 
rights.

2.  Then, the RO or the AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD based on a de 
novo review of the record, to include 
consideration of a June 2007 letter from 
a licensed clinical social worker.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



